Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 06/23/2022. 
Claims 1, 4, 7-9, 12, 15-20 are amended and pending. Claim 2-3, 5, 10-11, 13 are cancelled. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8, 9, 16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10,856,257 B2 in view of Chen et al. (US 10,356,837 B2) and Choi et al. (US 2017/0055301 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as described below.

Regarding claim 1, Claim 3 of Patent ‘257 discloses a method for transmitting, by a user equipment (UE), uplink (UL) signals in a wireless communication system, the method comprising: 
receiving, by the UE, an UL grant configured for an RRC idle state (see claim 1, discloses configuration of grant);
	starting a time alignment timer (I-TAT) based on the UE entering for an RRC_IDLE state (see claim 1, see limitation 2-4);
performing, via the RF transceiver by the UE in RRC_idle state, an UL data transmission including an identity of the UE using the UL grant configured for the RRC_IDLE state, without initiating a random access procedure, based on the UE being in the RRC_IDLE state and the I-TAT running (see claim 1, see limitation 3-5);
releasing, by the UE in the RRC_inactive state, the UL grant configured for the RRC_idle state based on expiry of the TAT (see claim 3). 
	Although, the above steps describe a method of allowing transmission when the UE is in RRC_idle state, Claim 3 fails to disclose transmission of uplink data when the UE is configured in RRC-Inactive state. 
However, Chen discloses arrival of data when a UE is configured in an inactive state (see fig. 6, S602). 
Because, Chen discloses a need for transmission of uplink data when the UE is configured in RRC_inactive state, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using the same technique of transmission of uplink data when a UE is in RRC inactive state for transmission of arrived data in an inactive state. 
The motivation for doing so would be to allow transmission of data when a UE is configured in inactive state. 
Claim 3 of USP 257 fails to disclose but Choi discloses the method wherein transmitting the UL data using the UL grant further comprises transmitting the UL data with an identity of the UE (see fig. 3, S306).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include transmitting the UL data with an identity of the UE as described by Choi. 
The motivation for doing so would be to allow establishing communicating using the identity previously established for UE. 
 
Regarding claim 9, Claim 3 of Patent ‘257, Chen discloses a user equipment (UE) for transmitting uplink (UL) signals in a wireless communication system as described above. Claim 3 does not explicitly disclose a radio frequency (RF) transceiver; a processor; and a memory storing at least one program that causes the processor to perform operations the operation of claim 3. However, Chen further discloses UE with a radio frequency (RF) transceiver; a processor; and a memory storing at least one program that causes the processor to perform operations the operation (see fig. 24-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify to include a UE with processor transceiver and memory such that the operation of claim 2 can be implemented in a communication equipment. 
The motivation for doing so would be to allow reducing latency within UE. 

Regarding claim 8, 16, Claim 3 of USP 257 discloses the method further comprising:  receiving a value of the TAT for the UE leaving the RRC CONNECTED state (see claim 1, limitation 1-2).

Regarding claim 19-20, the combination of claim 3, Chen and Choi disclose the method further comprising: performing, by the UE in RRC_inactive state, no UL data transmission based on the TAT not running (see Choi: fig. 3, S305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-0057).

Claims 4, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,856,257 B2 in view of Chen, Choi and Parkvall et al. (US 9781690 B2). 

Regarding claim 4, 12, Claim 2 of USP 257 fails to disclose but Parkvall discloses the method wherein the UE in the RRC IDLE state and the TAT is running, the UE operates on UL timing being synchronized (see Parkvall at col. 2, line 57-col. 3, line 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include operating UE in synchronized state when the UE is in idle state and timer is running as described by Parkvall. 
The motivation for doing so would be to allow reducing latency by unnecessarily changing the states. 

Claims 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,856,257 B2 in view of Chen, Choi and Jang et al. (US 8,964,793).

Regarding claim 7, 15, Claim 2 of USP 257 fails to disclose but Jang discloses the method further comprising: stopping, by the UE, the TAT based on the UE leaving the RRC IDLE state (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting or restarting TAT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include stopping the TAT when the UE is transition into RRC connected state as described by Jang. 
The motivation for doing so would be to allow synchronization of the timers in connected state.  

Claims 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Chen, Choi, Pasupuleti (An article on “Timing Advance and Time Alignment Timer”, retrieved using archive.org, retrieved date 08/2015) and Lee et al. (USP 9,591,600 B2).

Regarding claims 17, 18, Claim of USP 257 fails to disclose the method further comprising: receiving, by the UE in the RRC_INACTIVE state, an indication to restart the TAT via system information and restarting, by the UE in the RRC_INACTIVE state, the TAT based on receiving the indication.
Pasupuleti discloses starting/restarting time alignment timer when it receives timing advance command, in other words, TAT is used to determine when TA is valid and when a new synchronization needs to performed (see page 3, par. 4). Additionally, Lee (US 9,591,600) discloses receiving timing advance in a system information (see col. 10, lines 53-67, describes transmitting timing advance in system information). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving an indication such as a timing advance command to restart the TAT via system information and restarting the TAT based on receiving the indication as described by Pasupuleti and Lee. 
The motivation for doing so would allow achieving synchronization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-9, 12, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0055301 A1) in view of Chen et al. (US 10,356,837 B2), Baghel et al. (US 10,306,596 B2) and Yoo et al. (US 8,274,936 B2).

Regarding claim 1 and 9, Choi discloses a user equipment or a method for transmitting, by a user equipment (UE) uplink (UL) signals in a wireless communication system, the method comprising:
 a radio frequency (RF) transceiver (fig. 5, 520, par. 0061);
a processor (fig. 5, 520, par. 0061); and
a memory storing at least one program that causes the processor to perform operations
(fig. 5, 520, par. 0061); comprising:
receiving, by the UE, an UL grant configured for an RRC idle state (see fig. 3, S308, discloses an uplink grant); 
starting, by the UE, a time alignment timer (TAT) based on the UE entering the RRC Idle  state (see fig. 3, discloses s301, describes transitioning, S302 discloses starting a timer, see also fig. 5, par. 0048-0057); 
performing, by the UE in the RRC Idle state, an UL data transmission using an UL grant configured for the RRC INACTIVE state, without initiating a random access procedure, based on the TAT running (see fig. 3, S308 discloses uplink grant and S309 uplink transmission without RA procedure, while the timer is running, S304 and UE being in idle mode S301, see also fig. 5, par. 0048-0057); and 
performing, by the UE in the RRC Idle state, no UL transmission except a random access procedure, based on the TAT not running (see fig. 3, S305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-0057).
Although, Choi discloses for example a method of transmitting uplink signals for a UE in idle mode, it does not particularly disclose same procedure for inactive state. 
However, Chen discloses arrival of data when a UE is configured in an inactive state (see fig. 6, S602). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the similar technique is used for transmission of arrived data in an inactive state. 
The motivation for doing so would be to allow transmission of data when a UE is configured in inactive state. 
Both Choi and Chen describe transmission of data when the UE is configured in inactive or Idle state, but they first create a connection prior to transmission of data. 
Baghel discloses that in order to transmit small data transitioning to connected state is unnecessary and therefore, provides explicit solution wherein data can be transmitted without establishing connection or in a connectionless mode (see col. 1, lines 39-59 and col. 7, lines 43-60, see also fig. 11A-12, 1103, 1105, 1113). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include deleting the signaling related to establishing of connection as described by Baghel
The motivation for doing so would be to allow reducing overhead signaling related to switching the states. 
Choi fails to disclose but Yoo (US 8,274,936) discloses releasing, by the UE in the RRC INACTIVE state, the UL grant configured for the RRC INACTIVE state, based on expiry of the TAT (see col. 6, lines 8-11). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include releasing by the UE an UL grant based on expiry of the TAT as described by Yoo. 	The motivation for doing so would be to allow prevent interference by release resources. 

Regarding claim 8, 16, Choi discloses the method further comprising:  receiving a value of the I-TAT for the UE leaving the RRC CONNECTED state (see fig. 3, S302).  

Regarding claim 4, 12, Choi discloses the method wherein based on the UE being in the RRC-inactive state and the TAT running, the UE operates based on UL timing being synchronized (see fig. 3-4, discloses achieving synchronization by using a timer and achieving synchronization via random access procedure when timer is expired). 

Regarding claim 19-20, Choi discloses the method further comprising: performing, by the UE in RRC_inactive state, no UL data transmission based on the TAT not running (see fig. 3, S305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-0057).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen and Baghel as applied to claims 1, 9 above, and further in view of Jang et al. (US 8,964,793).

Regarding claim 7, 15, Choi fails to disclose but Jang discloses the method further comprising: stopping, by the UE, the TAT based on the UE leaving the RRC IDLE state (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting or restarting TAT).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include stopping the TAT when the UE is transition into RRC connected state as described by Jang. 
The motivation for doing so would be to allow synchronization of the timers in connected state.  

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Chen and Baghel as applied to claims 1, 9 above, and further in view of Pasupuleti (An article on “Timing Advance and Time Alignment Timer”, retrieved using archive.org, retrieved date 08/2015) and Lee et al. (USP 9,591,600 B2).

Regarding claims 17, 18, Choi fails to disclose the method further comprising: receiving, by the UE in the RRC_INACTIVE state, an indication to restart the TAT via system information and restarting, by the UE in the RRC_INACTIVE state, the TAT based on receiving the indication.
Pasupuleti discloses starting/restarting time alignment timer when it receives timing advance command, in other words, TAT is used to determine when TA is valid and when a new synchronization needs to performed (see page 3, par. 4). Additionally, Lee (US 9,591,600) discloses receiving timing advance in a system information (see col. 10, lines 53-67, describes transmitting timing advance in system information). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include receiving an indication such as a timing advance command to restart the TAT via system information and restarting the TAT based on receiving the indication as described by Pasupuleti and Lee. 
The motivation for doing so would allow achieving synchronization.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to double patenting rejection are not persuasive. Merely changing the state of operation for UE from IDLE to INACTIVE does not change the scope of the claim. The subject is still obvious over various claims described in the reference patent. 
The claims have been amended to include various other features. As such, the amendment necessitates the new grounds of rejection. Cao is no longer cited. With respect to Choi, Applicant argues that there is a connection prior to communication of uplink data. As such, the UE is no longer in inactive state when performing uplink communication. Specifically, Baghel discloses that such type of connection can be avoided. Additionally, Even though, Choi discloses “connection” per se, there is no indication in the reference that this connection establishes the RRC connection to change the state from inactive or idle to “connected state.” The mere connection is a configuration of C-RNTI to allow transmission of uplink data without change in state. Regardless, as noted above, arguable assuming even if applicant argument was true, that the connection changed the state to connected mode, Baghel discloses that these connection can be avoided. As such, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466